DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        DAVID W. SHAW, D.C., P.A. a/a/o LATASHA CARSON,
                           Appellant,

                                    v.

                    GEICO INDEMNITY COMPANY,
                             Appellee.

                               No. 4D21-71

                              [June 30, 2021]

  Appeal from the County Court for the Nineteenth Judicial Circuit, St.
Lucie County; Daryl J. Isenhower, Judge; L.T. Case No.
562019AP000036, 562019SC000482.

   Michelle J. Kane of Kane Lawyers, PLLC, Delray Beach, for appellant.

  Andrew T. Lynn and Michael C. Clarke of Kubicki Draper, P.A.,
Tampa, for appellee.

PER CURIAM.

  Affirmed. See Alliance Spine & Joint, III, LLC a/a/o Audrey Belmonte v.
GEICO Gen. Ins. Co., 4D21-134, 2021 WL 2010300, 46 Fla. L. Weekly
D1149a (Fla. 4th DCA May 19, 2021).

KLINGENSMITH, KUNTZ, and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.